167 F.3d 207
74 Empl. Prac. Dec. P 45,715
Linda SLOAN, Plaintiff-Appellant,v.John SHARP; et al., Defendants,John Sharp, Comptroller, in his capacity as head ofComptroller of Public Accounts for the State of Texas;Texas, State Of;  Grundy Wiley, Individually and in hiscapacity as an employee with the State of Texas;Comptroller of Public Accounts, Defendants-Appellees.
No. 97-20168

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Feb. 4, 1999.
Patrick J. Gilpin, Patrick J. Gilpin & Associates, Houston, TX, for Plaintiff-Appellant.
James C. Todd, Asst. Atty. Gen., Austin, TX, for Sharp, State of Texas and Comptroller of Public Accounts.
Adrian L. Young, Austin, TX, for Wiley.
Appeal from the United States District Court for the Southern District of Texas; Vanessa D. Gilmore, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DUHE, DeMOSS and DENNIS, Circuit Judges.
PER CURIAM:


1
This matter is before us on remand from the United States Supreme Court.  Sloan v. Sharp, ---- U.S. ----, 119 S. Ct. 32, 142 L. Ed. 2d 24 (1998).


2
It is ORDERED that the judgment of the district court is VACATED, and the matter is REMANDED to the district court for further proceedings in light of Faragher v. City of Boca Raton, 524 U.S. 775, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998);  and Burlington Industries, Inc., v. Ellerth, 742 U.S. 524, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).


3
VACATED and REMANDED.